DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,771,770 to Crump in view of US 2015/0307257 to Padda et al. (Padda), US Patent No. 5,698,250 to DelDuca et al. (DelDuca) and US 2017/0101219 to Bloom.
Regarding claim 1, Crump discloses a container (10) comprising a tray (30) comprising a base (18), at least one sidewall (16) extending in a first direction (upwards) from the base, an oxygen absorber (24) configured to reduce an amount of air in the tray by oxidation reaction (24, col. 4, ll. 10-12), a product (32), and a removable film (14) covering the tray and preventing air from entering interior of the tray.  Crump does not teach a partition in the tray separating the oxygen absorber and product.  Padda discloses a container comprising a tray (Fig 1) comprising a base (26), at least one sidewall (28) extending in a first direction (upwards) from the base, at least one partition (5) extending in the first direction (upwards) from the base, the at least one partition (5) dividing an interior of the tray into at least a first compartment and a second compartment adjacent the first compartment (Figs 1-2), at least one aperture (8) in the at least one partition, wherein the first compartment is in fluid communication with the second compartment through the at least one aperture (€0033).  DelDuca discloses a package (Fig 1) where an oxygen absorber (28) is kept in a separate compartment from a food product (26).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate a partition to the Crump tray as suggested by Padda in order to keep the absorber and food product separate from physical contact or for storing and keeping apart different products.  The modified Crump does not teach the partition comprising a thermal barrier layer.  However, Bloom discloses a container (Fig 1) and in particular discloses a partition made of metal having a thermal barrier (€0012) for allowing contents of one compartment to remain warm or hot.  One of ordinary skill in the art would have found it obvious to incorporate thermal barrier layer to the partition of the modified Crump as suggested by Bloom in order to provide thermal barrier between compartments to allow contents of one compartment to remain warm or hot.  Furthermore, the modification would have resulted in the partition capable of mitigating against a transfer or heat from the second compartment to the first compartment during an oxidation reaction since it has the structure as recited; i.e.  a metal thermal barrier. 
Regarding claim 3, the modified Crump teaches the container of claim 1 and further discloses the at least one aperture (8, Padda) comprising a notch in an end of the partition (5, Padda) distal to the base (Fig 1, Padda).
Regarding claim 5, Crump further discloses the sidewall (16) comprising a pair of opposing sidewalls and a pair of opposing end walls connected to the sidewalls (Figs 1-2).
Regarding claim 6, the modified Crump teaches the container of claim 1 but does not teach a removable lid.  However, Padda further discloses a removable lid (24) to cover the container and one of ordinary skill in the art would have found it obvious to incorporate a removable lid over the Crump film as suggested by Padda in order to further protect the contents as well as the film from accidental breakage.
Regarding claim 14, Crump further discloses removable film (14) being transparent (col 3, ll. 1-5).
Regarding claim 15, the modified Crump further discloses partition (5, Padda) comprising same material as sidewall (Padda, €0057).
Regarding claim 16, the modified Crump further discloses partition (5, Padda) thicker than sidewall (Fig 5-8).
Regarding claim 17, the modified Crump further discloses the partition (5, Padda) having a higher specific heat than the at least one sidewall (16) since it comprises metal.
Regarding claim 18, the modified Crump teaches the container of claim 1 and further teaches oxygen absorber (24, Crump) capable of reducing amount of air in the first compartment by oxidation reaction since it has the structure as recited, the partition (5, Padda) configured to mitigate against transfer of heat from the second compartment to the first during the reaction since it has the structure as recited.
Regarding claim 19, the modified Crump further discloses the film (14) configured to prevent air outside of the container from entering the first or second compartment since it seals the tray (30).

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca, Bloom and US 2009/0186132 to Mangino et al. (Mangino).
Regarding claim 2, the modified Crump teaches the container of claim 1 and further teaches the film (14, Crump) sealed to each of the sidewall (at 12, Crump) but does not explicitly teach the filmed sealed to the partition (5, Padda).  However, Mangino discloses a multi compartment tray with partitions (Fig 1) and in particular, discloses a removable film (36) covering the compartments, the film being sealed to each of the sidewall and partition (¶0021).  One of ordinary skill in the art would have found it obvious to also seal the modified Crump film to the partition as suggested by Mangino in order to faciliate sealing of the compartments.
Regarding claim 4, the modified Crump teaches the container of claim 1 but does not explicitly teach the second compartment smaller than the first.  However, Mangino discloses a tray (10) having different size compartments (32, 34, Fig 2).  One of ordinary skill in the art would have found it obvious to change the dimensions of each compartment such that one compartment was larger in order to store different size objects.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca, Bloom and US 2007/0163910 to Bonnette et al. (Bonnette).
Regarding claim 7, the modified Crump teaches the container of claim 1 except for an oxygen indicator in the compartment.  However, Bonnette discloses a container system (Fig 1) and in particular discloses an oxygen indicator (102) in the container for indicating presence of oxygen inside the sealable container (101) (€0059).  One of ordinary skill in the art would have found it obvious to incorporate an oxygen indicator to the modified Crump container as suggested by Bonnette in order to indicate presence of oxygen.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca, Bloom and US 2011/0243483 to Crump et al. (Crump483).
Regarding claims 8-9, the modified Crump teaches the container of claim 1 and further teaches the absorber in a porous sachet (24) but does not teach it comprising the recited materials.  Crump483 discloses an oxygen absorber (28) and in particular discloses the absorber comprising a mixture of iron powder and sodium chloride in a porous sheet (24, €0028, Crump483), the mixture comprising activated carbon (Crump483, €0048).  One of ordinary skill in the art would have found it obvious to include such materials to the Crump absorber as suggested by Crump483 to have an improved oxygen absorber.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca, Bloom and Applicant’s Admitted Prior Art (AAPA).
Regarding claims 11-13, the modified Crump teaches the container of claim 1 but does not teach the product as recited.  However, since applicant does not challenge the official notice that the recited products were known in the art, applicant admits to the existence of such products and one of ordinary skill in the art would have found it obvious to substitute such products with the product of the container in order to hold and store such products that may undergo deterioration since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach a thermal barrier layer on a partition that is configured to mitigate against a transfer of heat from second compartment to first compartment.  In particular, applicant argues that the prior art of Padda does not teach a thermal barrier layer on the central divider.  However, Bloom discloses that it was known in the art to incorporate metal in a divider to provide a thermal barrier between two compartments.  One of ordinary skill in the art would have found it obvious to incorporate a thermal barrier to the divider of the modified Crump in order to keep the products warm if holding warm food products.  Such a modification would result in the barrier capable of mitigation heat transfer from the compartments during oxidation reaction since the barrier keeps in heat and does not allow it to escape.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735